DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments files on August 14, 2022.
Claims 2-6 have been amended.
Claims 1-6, 8-13, 15-20 are pending.

Response to Arguments
	Applicant's arguments filed on August 14, 2022 have been fully considered but they are not persuasive. 
	Regarding independent Claim 1, Applicant argues in paragraph 3 of page 9 of Remarks and paragraph 1 of page 10 of Remarks that reference Song (U.S. Pub. No. 2019/0287100 A1) does not teach a derivative asset class since Song teaches converting from a first cryptocurrency to a second cryptocurrency (“Both the first cryptocurrency and the second cryptocurrency would reasonably be understood as being the same class of asset, namely cryptocurrency. In contrast, claim 1 recites detecting a change in an asset class on a first blockchain and detecting a corresponding change in a derivative (i.e., different) asset class on a second blockchain”).	Examiner respectfully disagrees. Regarding the term “asset class”, the specification does not define an asset class outside of examples such as mortgages and gold bonds (Par. [0045]). The specification further does not define “derivative” (Par. [0045], any secondary or derivative digital instrument needs to have a reference to underlying assets). As the phrase “derivative asset class” is not clearly defined, under the broadest reasonable interpretation, a derivative asset class can be construed to mean a secondary/dependent group of financial assets with similar characteristics, which can also broadly extend to that of a sub-asset class as taught in NPL – “Sub-Asset Class”. 
	Regarding the second cryptocurrency of Song, this second cryptocurrency is directed towards video game currency (Par. [0081]), which depends on a first cryptocurrency that is distinct in having its own market value due to being traded on a public blockchain (Par. [0045], the first cryptocurrency having a market value). This video game currency may be exchanged at a fixed or free floating rate with the first cryptocurrency (Par. [0102], Par. [0085]) through the configuration of the private blockchain (Par. [0044]). Therefore, while Song teaches a first and second cryptocurrency, under the broadest reasonable interpretation, the second cryptocurrency of Song is considered to be a derivative asset class as it exhibits distinct financial/regulatory characteristics compared to the first cryptocurrency and is dependent upon the first cryptocurrency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431